DETAILED ACTION
Non Final
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/21/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The following Claims recite limitations which have insufficient antecedent basis. The Claims and respective limitations include the following:  Claim 6, "the lower portion" in line 4; Claim 6, "the lifting" in line 5; Claim 7, "the lower portion of the airtightness member" in line 3; Claim 8, "the length of the internal space" in line 3;  Claim 8, "the direction perpendicular" in line 4; Claim 9, "the cross sectional area" in line 2 to 3; Claim 10, “the diameter of the 
Appropriate correction is required.
	Claim 12 recites “so that the internal flow path is disposed.” But it is unclear with regard to what the internal flow path is disposed, in other words there is a lack of objective meaningful reference as to the disposition of the flow path. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6-12 is/are rejected (with claims 6-12 as far as they may be understood) under 35 U.S.C. 102(a)(1) as being anticipated by Chorkey (US 4821774); 
Claims 1, 6-12 is/are rejected (in the alternative) is/are rejected (with claims 6-12 as far as they may be understood) under 35 U.S.C. 103 as being unpatentable over Chorkey in further view of Czimmek (US 8348231); 
Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chorkey as applied to claim 1 above and/or in further view of Czimmek (US 8348231); 
Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chorkey as applied to claim 1 above and/or (in the alternative) in further view of Czimmek; 
Claims 13 is/are rejected (as far as it may be understood) under 35 U.S.C. 103 as being unpatentable over Chorkey and/or in view of Czimmek (US 8348231) and further in view of Adams (US 7762278). 

Chorkey discloses in claim 1:  A fuel supply valve (figure 1, where the solenoid valve is utilized for high pressure fluid (air or hydraulic Col 1 ln 16) control of for example a two way valve, the fluid as oil or air, and can be utilized for supply to another valve of fluid cylinder, and it is noted that oil is used as fuel) for supplying fuel from a fuel tank to a fuel cell stack (the previous recitation considered a statement of intended use under MPEP 2114 as the statement 
	If it could possibly persuasively be argued at some future unforeseen date that Chorkey does not explicitly provide that: the fuel supply valve is a fuel cell supply valve, then Czimmek teaches: using a pressure balanced solenoid valve as a supply valve for a fuel cell Col 1 ln 20-22; 
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to utilize the fluid pressure balanced solenoid valve of Chorkey as taught by Czimmek, as a fuel cell supply valve, for the purpose of regulating and controlling the fluid supply there to. 
	Furthermore, if it could be persuasively argued that Chorkey does not explicitly disclose: the material of the core has an extension part of the same material; Czimmek teaches: the material of the core (40) has an extension part (thereof) of the same material (Col 3 ln 65- 
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to utilize as arguably taught by Chorkey, but as clearly disclosed by Czimmek, the core and extension part of the core or pin as a flux carrying material so as to complete the magnetic flux circuit and electromagnetically control the axial reciprocal movement of the armature to open and close the valve.  

Chorkey (as modified for the reasons discussed above) discloses in claim 2:  The fuel supply valve of claim 1, wherein the core part has an extension part (54) inserted into the hollow of the plunger, wherein the block part (57) is disposed between the extension part and the plunger, and wherein the extension part transfers a magnetic force to the plunger (as modified by Czimmek above.)  

Chorkey (as modified for the reasons discussed above) discloses in claim 3: The fuel supply valve of claim 2, wherein the extension part has a columnar shape (cylindrically columnar shaped so as to provide for the annular o-ring seal) having a curved outer surface, and wherein the block part is disposed in a recess (about 57) of the extension part to maintain airtightness between the extension part and the plunger (as discussed above.)  

Chorkey discloses in claim 4: The fuel supply valve of claim 1, further comprising a chamber guide [surface arranged in…] the hollow of the plunger (i.e. the outer surface of the core extension part, or the inner surface of the plunger…) and (slidably and/or integrally) connected 
	Chorkey Figure 1 does not disclose: a guide bushing or chamber guide; but Chorkey Figure 6 teaches: a guide/slide/bushing/seal 73 interposed axially between the block part (57c) and the core; the slide seal 73 provided for the purpose of both sealing and providing axial sliding support between the core part 54 and the plunger/armature 33, thus providing for additional axial alignment and efficient reciprocal action. 
	It would have been obvious to one of ordinary skill in the art at the time time of filing of the invention to utilize in lieu of merely the surface to surface guiding arrangement of Chorkey Figure 1; to provide as taught in Chorkey figure 6, a guide/slide/bushing/seal as taught thereby and interposed axially between the block part of Chorkey Figure 1 and the core with the slide seal of figure 6 as arranged to further the purpose of both sealing and providing axial sliding support between the core part of Chorkey figure 1 and the plunger/armature of Chorkey figure 1, thus providing for additional axial alignment and efficient reciprocal action. 

Chorkey discloses (as modified for the reasons discussed above) in claim 5:  The fuel supply valve of claim 4, further comprising a spring (50) disposed within the pressure chamber (fluidly therein and fluidly coextensive there with) to connect the plunger with the [seal] (49); but Chorkey figure 1 does not disclose the spring between the plunger and the chamber guide to forcibly connect them; although Figures 3,4 of Chorkey does teach this arrangement (at spring 53a, in the bore, for the purpose of making a more compact armature assembly, and see Col ln 55-60.) 


Chorkey discloses (or as modified for the reasons discussed above) in claim 6: The fuel supply valve of claim 1, wherein the pressure chamber (56) is connected with an internal flow path (61, 48, 62) penetrating an airtightness member (49) disposed on the lower portion of the plunger, and wherein the internal flow path is opened by the lifting the plunger to discharge gas within the pressure chamber. 

Chorkey discloses (or as modified for the reasons discussed above) in claim 7: The fuel supply valve of claim 6, further comprising a valve body (at 46) disposed on the lower portion of the airtightness member, wherein the valve body comprises a seat part contacting the airtightness member (when closed) by movement of the plunger, and wherein the seat part blocks the gas within the pressure chamber from being discharged by contacting the airtightness member. 

Chorkey discloses (or as modified for the reasons discussed above) in claim 8: The fuel supply valve of claim 7, wherein the seat part comprises an internal space through which gas flows, and wherein the length of the internal space is equal to the length of the pressure chamber in the direction perpendicular to the direction from the seat part toward the pressure chamber (as discussed previously Col 5 ln 4-18 above.)  

Chorkey discloses (or as modified for the reasons discussed above) in claim 9:  The fuel supply valve of claim 8, wherein the cross-sectional area opened by the internal space is equal to the cross-sectional area of the pressure chamber (as discussed id.)  

Chorkey discloses (or as modified for the reasons discussed above) in claim 10: The fuel supply valve of claim 7, wherein the seat part comprises an internal space through which gas flows, and further comprises an intermediate flow path (at 43) for connecting the internal space with a fuel inlet (at 42) for supplying fuel from the fuel tank, and wherein the diameter of the intermediate flow path is equal to the diameter of the pressure chamber (as discussed, and where it is noted the two are co-extensive.) 

Chorkey discloses (or as modified for the reasons discussed above) in claim 11: The fuel supply valve of claim 10, wherein the plunger (33) is moved in a first direction (up) flowing from the seat part toward the pressure chamber to open the internal flow path, and wherein when the internal flow path is opened, a force applied to the plunger in the first direction by the gas in-flowed through the intermediate flow path is canceled by a force applied to the plunger in a second direction that is the direction opposite to the first direction through the gas flowing within the pressure chamber (until at least the valve “cracks” open to provide additional fluid flow force inside the body to further push open the poppet valve via fluid action, until at least the entire armature/plunger is fluidly balanced and equally pressurized when opened, Col 5 ln 23-38)  

Chorkey discloses (or as modified for the reasons discussed above) in claim 12:  The fuel supply valve of claim 6, further comprising an airtightness member fixing part (at 37) disposed 

Chorkey discloses (or as modified for the reasons discussed above) in claim 13: The fuel supply valve of claim 1, further comprising a [chamber (48) disposed below] the pressure chamber, wherein the [chamber] is disposed on the lower portion of the pressure chamber adjacent to the internal flow path; but Chorkey does not disclose, although Adams teaches: a porous member or filter to be arranged in an aperture leading into the pressure chamber (i.e. a porous member micro filter is placed at aperture 348 leading into chamber 344, and discussed in Col 18 ln 2-16, for the purpose of removing particulate along the flow path, so as to reduce deleterious effects and increase the usable life of the valve.) 
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to provide at the opening of the pressure chamber of Chorkey as taught in Adams, a porous member or filter such as a micro filter, for the purpose of removing particulate along the flow path into the chamber of Chorkey as taught in Adams, so as to reduce deleterious effects of particulate and increase the usable life of the valve. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Ken Rinehart can be reached at (571)-272-4881, Mary McManmon can be reached at (571) 272-6007or Craig Schneider can be reached at (571) 272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Matthew W Jellett/Primary Examiner, Art Unit 3753